Order entered January 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00474-CV

                                  JOHN BOYD, Appellant

                                               V.

                             STEVEN C. HICKMAN, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01597-E

                                          ORDER
       The reporter’s record in this case has not been filed. By letter dated September 10, 2014,

we informed appellant that the Court Reporter had notified us that the reporter’s record had not

been filed because appellant had not (1) requested the record; or (2) paid for or made

arrangements to pay for the record. We directed appellant to provide the Court with written

verification he had requested the record and had paid for or made arrangements to pay for the

record, or had been found entitled to proceed without payment of costs. We cautioned appellant

that failure to provide the required documentation within ten days might result in the appeal

being ordered submitted without the reporter’s record. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the
reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s record.

Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE